 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 140Donald A. Pusey, Inc. and Local Union 654, Interna-tional Brotherhood of Electrical Workers, AFLŒCIO. Cases 4ŒCAŒ22774, 4ŒCAŒ22967, 4ŒCAŒ23011, 4ŒCAŠ23030, and 4ŒCAŒ23112 November 27, 1998 DECISION AND ORDER  BY MEMBERS FOX, LIEBMAN, AND HURTGEN The issue presented here1 is whether the judge cor-rectly found that the Respondent violated Section 8(a)(3) and (1) of the Act when it failed to hire applicant Tho-mas Linder, but that it did not unlawfully change its hir-ing procedure.   The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,2 and conclusions3 and to adopt the recommended Order as modified.4 Our dissenting colleague finds that the Respondent™s failure to hire applicant Thomas Linder as a nonjour-neyman electrician was lawful because it was based on the Respondent™s legitimate practice of refraining from hiring applicants who would be taking a substantial pay cut.  Contrary to our dissenting colleague, we find, under the circumstances presented here, that the Respondent™s claim that it did not hire Linder because of this policy is pretextual. The Respondent maintains that its practice of not hir-ing applicants with high wage histories was based on its belief that such applicants are more likely to leave for higher paying jobs.  However, Linder informed the Re-spondent at his interview that work was slow in the Un-ion and assured the Respondent that he would not leave the Respondent™s employ for at least a year.  Therefore, the Respondent had no basis for believing that Linder would leave for a higher paying job.  Under these cir-cumstances, we find that the Respondent™s claimed reli-ance on the wage history criteria for rejecting Linder is evidence of pretext.  The Respondent admits that it was aware of Linder™s union affiliation at the time it refused to hire him.  Because we find that the Respondent™s rea-son for refusing to hire Linder is pretextual, it is reason-able to infer that the true motivation was an unlawful one, i.e., Linder™s union affiliation and sympathies.  Ac-cordingly, we agree with the judge that the refusal to hire was based on Linder™s union affiliation and accordingly violated Section 8(a)(3) and (1).                                                                                                                      1 On September 30, 1997, Administrative Law Judge Martin J. Lin-sky issued the attached decision.  The Respondent filed exceptions and a supporting brief.  The General Counsel filed an answering brief and cross-exceptions and a supporting brief.  The Respondent filed a re-sponse and an answering brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. 2 The Respondent has excepted to some of the judge™s credibility findings. The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examined the record and find no basis for reversing the findings. In his decision, the judge incorrectly referred to dates for reporting to work as the hiring dates for four employees.  The correct hiring dates are: May 12, 1994, for James Barber; June 1 for David Ray Gillen; June 20 for Robert Adamek; and August 13 for David Nelson. 3 No exceptions were filed to the judge™s dismissal of the allegations that the Respondent violated Sec. 8(a)(3) by failing to hire applicants Frank Conover, Leigh Mitchell, and Edward T. Connor III, or to the judge™s finding that the Respondent violated Sec. 8(a)(1) by threatening employees with layoffs if they selected a union. 4 We shall modify the judge™s recommended Order and notice to in-clude the requirement that the Respondent delete from its personnel files any reference to the failure to hire Linder and that the Respondent notify him of this action. ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and orders that the Respondent, Donald A. Pusey, Inc., Me-dia, Pennsylvania, its officers, agents, successors, and assigns, shall take the action set forth on the Order as modified. 1.  Insert the following as paragraph 2(b) and reletter the subsequent paragraphs. ﬁ(b)  Within 14 days from the date of this Order, re-move from its files any reference to the unlawful refusal to hire Thomas Linder and within 3 days thereafter notify the discriminatee in writing that this has been done and that the refusal to hire will not be used against him in any way.ﬂ 2.  Substitute the attached notice for that of the admin-istrative law judge.  MEMBER HURTGEN, dissenting in part. I do not agree with my colleagues that the Respondent failed to hire job applicant Linder because of his union affiliation. Linder and fellow union adherent Frank Conover ap-plied for work with the Respondent on May 4, 1994.  Thereafter, the Respondent™s owner, Donald Pusey, who was aware of the applicants™ union affiliation, inter-viewed the two for employment.  According to Pusey, there was a particular job coming up that he thought his company might obtain.  He interviewed Linder, with whom he was impressed, and who was an experienced journeyman electrician.1  According to Pusey, his com-pany did not get that job, so he did not hire Linder. There is no evidence to rebut Respondent™s explana-tion that it did not have a journeyman job in May.  And, indeed, no journeyman was hired until September.  How-ever, there were nonjourneymen electricians hired begin-ning in May.  My colleagues conclude that Respondent discriminatorily refused to hire Linder for one of these jobs.  I disagree.  1 The judge credited Pusey™s testimony that he was not impressed with Conover and was not interested in hiring him. 327 NLRB No. 41  DONALD A. PUSEY, INC. 141Pusey testified that he did not hire people who would 
be taking ﬁdramaticﬂ pay cuts from their previous jobs.  
The judge found that
 almost all of Respondent™s employ-
ees as of June 17, 1997, received the same pay or more 
than they had received in thei
r previous jobs.  He further 
found that this fact ﬁgener
ally supportsﬂ Pusey™s posi-
tion.
2  More particularly, Linder made $22Œ24 per hour at 
his prior job.  Respondent was offering $11 per hour, a 
ﬁdramatic cut.ﬂ  By contrast, 
there were only about 3 out 
of 64 Respondent employees 
in Linder™s category (mak-
ing more than $10 per hour) who took a cut to work for 

Respondent, and that cut was only about 20 percent. 
Since the judge found that Respondent™s practice was 
to refrain from hiring employees who would be taking a 
substantial pay cut, and since that practice is clearly law-

ful,3 one would think that the judge would find no viola-
tion.  However, the judge found the violation.  He ap-

pears to have reasoned that Linder™s previously high 

wages meant that he had worked on union jobs.  There-
fore, according to the judge, 
Pusey acted on the basis of 
union activity.  This is a clas
sic nonsequitur.  The reason 
for not hiring Linder was his history of earning high 

wages.  The fact that this history was union-based does 
not establish that union activity was the motive for not 
hiring him. 
My colleagues assert that Respondent™s hiring policy 
(of not hiring high-wage earners) was based on a concern 

that such persons would leave Respondent after a short 
time.  My colleagues then say that Linder offered to stay 
with Respondent for at least 
1 year.  Thus, they argue, 
Respondent™s policy was a pret
ext as applied to Linder. 
The argument has three flaws.
  First, Linder expressly 
refused to commit to staying with Respondent for more 
than 1 year.  Second, there is no showing that 1 year 
would have been adequate for Respondent™s legitimate 
business purpose.  Third, and most importantly, the 
Linder statement was made in connection with his appli-
cation for the job of journeym
an-electrician, a job paying $14Œ16 per hour.  By contrast, the job that was allegedly 
denied to him was that of 
nonjourneyman electrician, a 
job paying only $11 per hour.  Linder gave no assurances 
with respect to how long he would stay on that job.   
I recognize that there was a violation of Section 8(a)(1) 
in August 1994.  (Pusey™s informing employees of what 
he told the Board about having to lay off employees if 
they went union was found to be a threat of layoff.)  
This, however, was 3 months after the Linder interview.  

Further, a threat to lay off employees if they went union 
does not support the theory that Respondent unlawfully 
refused to hire Linder.  Unionization never occurred and 
there was no layoff.  In addition, any implication of anti-
                                                          
 2 There is no exception to this finding.  The General Counsel™s an-
swering brief speculates about the evidence supporting this finding, but 
does not except. 
3 Wireways, Inc.
, 309 NLRB 245, 252Œ253 (1992); 
Bay Control Ser-
vices, 315 NLRB 30 fn. 2 (1994). 
union animus is undermined by Pusey™s conduct in July.  
At that time, when employees told Pusey that they 
wanted to bring in a union to represent them, he ex-
pressed no opposition, and simply said that they should 
organize on their own time. 
 APPENDIX 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives 
of their own choice 
To act together for other mutual aid or protection 
To choose not to engage in any of these protected 
concerted activities. 
 WE WILL NOT fail and refuse to hire applicants for 
employment because they are members of a union. 
WE WILL NOT threaten to lay off employees because 
they select a union as thei
r collective-bargaining repre-
sentative. 
WE WILL NOT  in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL within 14 days of the date of the Board™s 
Order, offer Thomas Linder a position for which he is 
qualified and WE WILL make him whole for any loss of 
earnings and other benefits suffered as a result of the 
discrimination against him. 
WE WILL remove from our files any and all references 
to the refusal to hire Thomas Linder, and we will, within 3 
days thereafter,   notify him in writing that this has been 
done and that the refusal to hire will not be used against 
him in any way. 
DONALD A. PUSEY, INC. 
 Peter C. Verrochi, Esq., 
for the General Counsel
. Eric J. Becker, Esq., 
of Costa Mesa, California, for the Re-
spondent. DECISION STATEMENT OF THE CASE 
MARTIN J. LINSKY, Administ
rative Law Judge.  On May 
20, July 29, August 15, 19, and September 14, 1994, the 
charges in Cases 4ŒCAŒ22774, 4ŒCAŒ22967, 4ŒCAŒ23011, 4Œ
CAŒ23030, and 4ŒCAŒ23112, respectively, were filed by Local 
654, IBEW (the Union) against Donald A. Pusey, Inc. (the 
Respondent).  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 142On August 2, 1995, the National Labor Relations Board, by 
the Regional Director for Region 4, issued a  corrected consoli-
dated complaint (complaint), 
which alleges that Respondent 
violated Section 8(a)(1) and (3) 
of the National Labor Relations Act (the Act), when it allegedly failed and refused to hire four 
applicants for employment beca
use of their union affiliation, 
when it changed its procedures regarding hiring in order to 
discriminate against union applicants for employment, and 
when it threatened its employees with lay off or that it would 
close its facility if the employees selected the union as their 
collective-bargaining representative. 
The Respondent answered the complaint and denied that it 
violated the Act in any way. 
A hearing was held before me
 on June 18 and 19, 1997, in 
Philadelphia, Pennsylvania.
1 Upon the entire record in this case, to include posthearing 
briefs submitted by the Genera
l Counsel and Respondent, and 
upon my observation of the demeanor of the witnesses, I hereby 
made the following FINDINGS OF  FACT 
I.  JURISDICTION 
At all material times Res
pondent, a Pennsylvania corpora-
tion, with an office and shop in 
Media, Pennsylvania, has been 
engaged as an electrical contract
or providing services to retail, 
residential, and commercial customers. 
Respondent admits, and I find, th
at at all material times, it 
has been an employer engaged in commerce within the mean-
ing of Section 2(2), (6), and (7) of the Act. 
II.  THE LABOR ORGANIZATION INVOLVED 
Respondent admits, and I find, th
at at all material times the 
Union has been a labor organization within the meaning of 

Section 2(5) of the Act. 
III.  THE ALLEGED UNFAIR LABOR PRACTICES 
A.  Overview 
Respondent is an electrical cont
ractor with approximately 40 
employees.  Respondent™s employees are not represented by a 
union. On May 11, 1994, Thomas Linder and Frank Conover ap-
plied for jobs with Respondent which had been advertised in 
the local paper.  They were not hired. 
On June 2, 1994, Leigh Mitc
hell applied for a job but was 
not hired. 
On July 25, 1994, Edward T. Connor III applied for work 
with Respondent over the phone and was never offered a posi-tion or even contacted by Respondent. 
Linder, Conover, Mitchell, and 
Connor were all members of 
the Union when they attempted to secure employment with 

Respondent. Between the time Linder, Conover, and Mitchell applied for 
work in the May and June 1994 
timeframe it is alleged that 
Respondent, in order to avoid hiring union applicants for em-
ployment, changed its hiring procedures by requiring applicants 
for employment to apply and lis
t their qualifications over the 
phone before they could come in for an interview. 
                                                          
 1 The General Counsel™s unopposed motion to correct transcript is 
granted and the record should include the stipulation and revised R. 
Exh. 8 which is attached as an exhibi
t to the briefs of both the General 
Counsel and Respondent. 
In late July two employees 
of Respondent approached the 
president and owner of Respondent, Donald A. Pusey, and 
informed him that they were seeking to bring in a union to rep-
resent the employees.  Pusey said
 fine but that they should en-
gage in organizing activity on th
eir own time only.  On August 
8, 1994, Pusey held a meeting, 
attendance at which was manda-
tory, and it is alleged that during 
the meeting he made threats in 
violation of Section 8(a)(1) of the Act. 
B.  Thomas Linder and Frank Conover Apply for Work on   
May 11, 1994 On May 9, 1994, Thomas Linder and Frank Conover applied 
for work with Respondent.  They were answering a want ad and 
filled out applications at Respondent™s office.  Thereafter 
Linder was contacted and told to come in for an interview and 
to bring Conover with him. 
Donald Pusey interviewed both men.  The interview lasted 
about 30 minutes.  Linder and Puse
y did most of the talking.  
Pusey admits that he knew that both Linder and Conover were 

union affiliated at the time he in
terviewed them.  Pusey says he 
interviewed them with respect to a job he thought his Company 
might get but did not.  If Respondent had gotten the job Pusey 
would have needed, he testified, an experienced electrician to 
run the job and Pusey claims he
 interviewed Linder and Cono-
ver with that position in mind.  Pusey™s main reason for not 
hiring either Linder or Conover is that Respondent did not get 
the job it was seeking and, therefore, did not need an experi-
enced electrician to run the job.  In other words there was no 
position for him to hire either Linder or Conover for and, ac-cordingly, no violation of the Act. 
But Pusey went on to say that he was quite impressed with 
Linder who did almost all the ta
lking for himself and Conover.  
Pusey added, however, that sinc
e these men would not give him a commitment that they would not leave him for another higher 

paying job this was an additional
 reason not to hire them even 
if there had been an opening. 
While I generally found Pusey to 
be a credible witness I was more impressed with Linder who 
told Pusey that Linder could 
no more give a commitment to Pusey about remaining with 
Respondent than Pusey could commit to them but that work 
was slow in the Union and he c
ould say with certainty that he 
would not leave Respondent™s em
ploy for at least a year.  
Conover corroborates Linder on this point.  
Linder was in his fifties and ha
d spend his adult life as an 
electrician.  Accordingly he 
was very qualified and Pusey con-
ceded as much. 
The position Pusey considered Linder and Conover for was 
that of journeyman electr
ician which would pay $14Œ$16 per 
hour.  Since the job fell through Pusey said there was no job to 
offer. Pusey did not hire a journeym
an electrician 
until September 1, 1994, when he hired a former employee of his named Robert 
Streater.  However, on four occasions, May 12,  June 6 and 
June 22, and August 15, 1994, Pusey hired what he called elec-
tricians at $11.50 (Barber), $10 (Gillen), $10 (Adanek), and 
$8.50 (Nelson) per hour, respectivel
y.  Linder and Conover, if 
qualified for the journeyman elec
trician ﬁrun the jobﬂ positions, 
were, obviously, qualified for the 
lesser electrician jobs.  Re-spondent classified its employee
s as journeymen, electricians, 
or helpers whereas unions genera
lly classify electricians as 
either journeymen or apprentices. 
 DONALD A. PUSEY, INC. 143I credit Pusey that he simply
 wasn™t interested in Conover 
based on his impression of Conover during the May 11, 1994 
interview.  However, Pusey co
ncedes he was impressed with 
Linder. 
Pusey claims he didn™t offer Li
nder an electrician™s job be-
cause Linder had worked in trade in the past and made more as 

a union electrician than Pusey c
ould offer.  However, Pusey 
knew that work in the Union was slow and that union electri-
cians were looking for work with nonunion employers. 
Pusey impressed me as one of those very hard working men 
who would take any kind of job if necessary to support them-
selves and their family.  Pusey, while he never testified to it 
specifically, impressed me as th
e kind of man who thinks all 
work has a dignity to it.  Yet 
he wouldn™t offer a job to Linder 
because Linder had made more money on prior jobs in the trade 
in the past but only because he
 was a union electrician.  And 
Pusey knew there was not a lot of union jobs available for 

Linder to get.  In other words Linder was not offered an electri-
cians job at $8.50 to $11 per hour because he was a union elec-

trician and had made more than that in the past.  This is dis-
crimination based on union affilia
tion is a violation of Section 
8(a)(1) and (3) of the Act. 
Accordingly, Respondent™s failure
 to offer a job to Linder 
was a violation of th
e Act.  See, e.g., 
KRI Constructors
, 290 
NLRB 802 (1988).  The failure to offer a job to Conover, I 
conclude, was not a violation be
cause Pusey simply did not like 
Conover and it wasn™t because of Conover™s union affiliation 
but because of this feeling that Conover was not offered a posi-
tion. If the facts were such that Pusey believed (which he did not) 
that Linder would leave him for sure and shortly after he was 
hired the failure to offer a job to Linder would not be a viola-tion of the Act. 
Respondent™s Revised Exhibit 8 re
flects that with respect to 
almost all of Respondent™s employ
ees as of June 17, 1997, that the job they had before going to work for Respondent paid the 
same or less than what they received from Respondent.  While 
this generally supports Pusey™s cl
aim that he will not hire em-ployees who have to take a dramat
ic cut in pay to work for him 
it does not justify the failure to hire Linder who was well quali-
fied, out of work, with little or
 no prospect of securing a union 
job, and the only reason he had 
made more in the past than 
Respondent  would pay him was because he was a member of 
the Union. 
I find that Linder was a bona fide applicant for employment 
in spite of the testimony of Br
ad Crowe who worked with Lin-
der at Scott Paper Company and testified that he spoke with 

Linder about his upcoming case against Respondent (the instant 
case) and that Linder told him that he wouldn™t have worked for 
Respondent anyway but went to the interview just to make 
Pusey sweat.  Linder credibly denied he said this to Crowe.  
Linder, I am convinced, sincerely applied for a job with Re-
spondent because he needed the work. 
Crowe formerly worked for Respondent and quit hoping to 
become a union electrician and later returned to work for Re-
spondent.  Between his employ
ments with Respondent Crowe worked with Linder at Scott Paper.  Crowe struck me as anti-
union (things hadn™t worked out for him with the Union) and he was obviously beholden to Pusey 
who had taken him back.  I 
credit Linder™s denial that he ever said he wasn™t interested in 
actually working for Respondent. 
In addition, Linder never saw until the eve of trial Respon-
dent™s Exhibit 1, a letter which was prepared by the Union 
sometime in 1995 long after Linder applied for work with Re-
spondent which encourages union members to apply for work 
with nonunion contractors because ﬁThis could lead to back pay 
for unfair labor practices, and also cause the non-union em-
ployees severe economic harm, 
if for the only reason for mak-
ing them hire an attorney.ﬂ 
C.  Leigh Mitchell Applies for Workon June 2, 1994 
Leigh Mitchell is a woman who was quite young in appear-
ance.  At the time she testified before me she was a college 
student and a young mother and 
no longer actively engaged as 
an electrician. 
On June 2, 1994, Mitchell appl
ied for a position as an elec-
trician with Respondent.  She 
was interviewed by Donald 
Pusey.  Mitchell was a member of the Union and Pusey knew it 
when he interviewed her on June 2, 1994. 
During the interview Pusey learned that Mitchell was a 
trained draftsman as well as an electrician. 
After Mitchell had assured Pusey that if she got a job with 
him she would not just leave h
im if another better paying job 
came along, Pusey asked her to 
call him about her salary re-
quirement. Thereafter Pusey credibly testified that he decided to offer 
her a job as a draftsman, which paid $15 per hour, because it 
would free him from the draftsma
n™s duties which he did at 
night after working all day. 
Pusey called and left messages for Mitchell on her answering 
machine for her to call him and she called Pusey and left mes-
sages for him to call her.  They
 missed each other several times. 
The record is clear and the fact conceded, however, that 
Pusey left the last message for 
Mitchell to call him and she did 
not return his call.  Since I cred
it Pusey that he was calling to 
offer Mitchell a job with Respondent as a draftsman I conclude 
that Respondent did not violate the Act with respect to its 
treatment of Mitchell.  Mitche
ll concedes she did not return 
Pusey™s last call but only be
cause she thought she would be 
wasting her time to do so because she thought that Pusey was 
not going to offer her a job.  She did not know he was even 
considering her for the draftsman™s position and she had made 
it clear in the interview that her only wage demand was that she 
receive whatever anyone else doing that job received in wages. 
D.  Edward T. Connor III Applies for Work on July 25, 1994 
Edward T. Connor III, a union member, went to Respon-
dent™s office to apply for work and was told he had to phone in 
his application and Respondent 
would look over his qualifica-
tions and their needs and call him in for an interview.  Connor 
left Respondent™s office, went ho
me and, after a bit called Re-
spondent™s office to apply.  A woman answered the phone and 

he gave his name, etc., and listed
 several prior employers, all of 
whom were union contractors, and were employers which 
Pusey conceded he knew were union employers. 
Connor never heard back from 
Respondent.  He never heard 
a word from Respondent.  Connor
 never called Respondent to 
check on his application or whether he was going to get an 
interview or not. 
Two women work in Respondent™s office.  Pusey™s wife, 
Debbie Pusey and Donna Dilodovico, the wife of one of Re-
spondent™s foreman.  Both wome
n testified that they had no 
recollection at all of Connor calling in or them filling out a 
telephone call-in sheet on him.  
They could not and did not say 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 144that Connor did not apply.  They further testified that they 
would take applications like Connors over the phone and put 
the call-in sheet in a box which Pusey would pick up and he 
would later, if he deemed it a
ppropriate, set up an interview or 
not.  Sometimes the women got the call-in sheet sent back from 
Pusey™s office a
nd sometimes not. It is clear that Pusey™s office operation is not the epitome of 
organization.  Dilodovico calle
d Pusey™s office ﬁnever never 
land.ﬂ Papers got to Pusey™s office and just disappeared. 
Pusey testified and, I believe h
im, that he never received the 
call-in information on Connor although he was sure Connor did 

call in and he failed to consider Connor for an interview or a job because he never knew about him applying in the first place 
and not because Connor 
was union affiliated. 
In addition, the two Puseys 
and Diladovico were unable to 
find the call-in sheet on Connor when answering the General 
Counsel™s subpoena. Since I credit Pusey I find that Respondent did not violate 
the Act with respect to his treatment of Connor.  Connor was 
not considered for employment but not because of his union 
affiliation but because of disorganization in Respondent™s of-
fice. E.  Change in Hiring Policy 
It is alleged that in June 1994 
in order to avoid hiring union 
affiliated applicants for employment Respondent changed its 
hiring procedure to require applicants to apply over the phone 
and not in person and to list their qualifications over the phone. 
Clearly there was evidence that people applied for employ-
ment in person and didn™t have to call in first prior to Connor 
trying to apply in July 1994. 
However, Respondent claimed 
that the policy was always 
that applicants were to call first 
and not just show up to apply in 
person and when they called in 
they gave their qualifications 
over the phone and later they may or may not be called in for 
an interview.  Respondent further concedes that the policy was 
not consistently enforced.  Th
e reason for the policy was Pusey 
did not want the women in the office, who were often alone, to 
have to deal with applicants co
ming into the office.  And, to 
support its claim Respondent pointed
 out that, for the most part, 
the want ads it ran in the paper listed only Respondent™s phone 
number and not its address. 
I found Pusey to be credible in this area and conclude that 
the Act was not violated because there was no change in hiring 
procedures for either a lawful or an unlawful reason. 
It can be argued that it makes it easier, as in Connors™ case, 
to say you never got the call-in sheet on an applicant rather than 
to you never got the application if the applicant applied in per-
son but this probably isn™t even 
true.  If you can lose a call-in 
sheet you can lose an application.  Credibility resolutions will 
determine whether the claim that something was lost in the 
shuffle is accu
rate or not. 
F.  Threats by Respondent on August 8, 1994 
In late July 1994, two of Respondent™s employees, John 
Brian Kelly and Brian Venuto, a
pproached Pusey and said that 
they wanted to bring a union in to represent its employees.  
Pusey said okay but organi
ze on your own time. 
On August 8, 1994, Pusey held a meeting with his employ-
ees.  Attendance was mandatory. 
 Pusey talked about his busi-
ness and unions. 
Pusey recorded the conversation and it was later transcribed. 
In the meeting which lasted 
at least 30 minutes Pusey did 
most of the talking.  The words in parenthesis are from the 
audience (employees) and the words not in parentheses are 
those of Donald Pusey: 
 The government™s suing me.  (They™re suing you?)         

Yeah.  (Everyone is on welfare) I™d put, my response 
to the one, I couldn™t even see straight, and I wrote 
across it, okay we™ll go union, and I™m not trying to 
scare you.  All right, we™ll go union and I won™t have 
any work, and I™ll lay everybody off and then you can 
pay for it.  I since had a response from their lawyer. 
 Pusey concedes the transcript is accurate but what he was 
telling his employees was what 
his answer to the National La-
bor Relations Board complaint was, i.e., he told the Labor 
Board that he™ll go union, have no work, and lay everybody off 
and the Labor Board can pay for it. 
Clearly it is an unlawful threat to threaten to lay off employ-
ees if they select a union to re
present them and, obviously, to 
tell the employees that this is what you told an agency of the 

U.S. Government makes it, in 
a sense, even a more serious 
threat.  Respondent violated Section 8(a)(1) of the Act with the above quoted comment.  See, e.g., 
Debber Electric, 313 NLRB 1094, 1098 (1994). 
REMEDY The remedy in this case shoul
d include a cease-and-desist 
order, the posting of an appropriate notice, and the offering of 
position and backpay to Thomas Linder.  
CONCLUSIONS OF LAW 
1.  Donald A. Pusey, Inc., 
Respondent, is an employer en-
gaged in commerce within the meaning of Section 2(6) and (7) 
of the Act. 2.  IBEW Local 654, the Union, is a labor organization 
within the meaning of Section 2(5) of the Act. 
3.  The Respondent on May 11, 1994, violated Section 
8(a)(1) and (3) of the Act when it failed and refused to hire 

Thomas Linder because of his membership in the Union. 
4.  Respondent violated Section 8(a)(1) of the Act when 
Owner and President Donald A. Pusey threatened employees 
with layoffs if they selected a union as their collective-
bargaining representative. 
5.  The unfair labor practices found above are unfair labor 
practices having an effect on commerce within the meaning of 
Section 2(6) and (7) of the Act. 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
2 ORDER The Respondent, Donald A. Pu
sey, Inc., Media, Pennsyl-
vania, its officers, agents, successors, and assigns, shall 
1.  Cease and desist from 
(a)  Failing and refusing to hire
 applicants for employment 
because they are members of a union. 
(b)  Threatening to lay off employees if they select a union 
as their collective-bargaining representative. 
                                                          
 2 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board, and shall be deemed waived for all purposes. 
 DONALD A. PUSEY, INC. 145(c)  In any like or related 
manner interfering with, restrain-
ing, or coercing employees in the exercise of the rights guaran-
teed them by Section 7 of the Act. 
2.  Take the following affirmative action necessary to effec-
tuate the policies of the Act. 
(a)  Within 14 days from the date of this Order offer Thomas 
Linder a position for which he is
 qualified and make him whole 
for any loss of earnings and other benefits suffered as a result 
of the discrimination against him.  Backpay to be computed on 
a quarterly basis as prescribed in 
F. W. Woolworth Co., 90 NLRB 289 (1950), with interest as computed in 
New Horizons 
for the Retarded
, 283 NLRB 1173 (1987). 
(b)  Preserve and, within 14 days of a request, make avail-
able to the Board or its agents for examination and copying, all 
payroll records, social security payment records, timecards, 
personnel records and reports, all other records necessary to 
analyze the amount of backpay 
due under the terms of this Or-
der. (c)  Within 14 days after service by the Region post at its fa-
cility in Media, Pennsylvania, and all other places where no-
tices customarily are posted, copies of the attached notice 
marked ﬁAppendix.3 Copies of the notice, on forms provided by 
the Regional Director for Region 4, after being signed by the 

Respondent™s authorized represen
tative, shall be posted by the 
Respondent immediately upon receipt and maintained for 60 
consecutive days in conspicuous places including all places 
where notices to employees customarily are posted.  Reason-
able steps shall be taken by th
e Respondent to ensure that the notices are not altered, defaced or covered by any other mate-
rial.  In the event that the Re
spondent has gone out of business 
or closed the facility involved in these proceedings, the Re-
spondent shall duplicate and mail, 
at its own expense, a copy of 
the notice to all current employees and former employees em-

ployed by the Respondent at any time since May 11, 1994. 
(d)  Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
                                                           
 3 If this Order is enforced by a 
judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 